DETAILED ACTION
This Final Office Action is in response to amendments filed 3/30/2021.
Claims 1, 21, 27, and 32 have been amended.
Claims 1-10, 21-23, 27, 29, 30, 32, 36, 41, and 42 are pending.
Response to Arguments
On page 11 of Remarks filed 3/30/2021, Applicant contends that control over movement of the AGV 16 is transferred from the management system 18 to the operator station 14 when the AGV arrives at the queue entry marker 20c in Gupta, and Gupta does not disclose that areas controlled by the management system 18 and the operator station 14 respectively have a handover area that can be controlled by both the management system 18 and the operator station 14. 
The Examiner respectfully disagrees. The occurrence of a transfer of control between the operator station 14 and the management system 18 at the same location effectively teaches that control is performed by both the operator station 14 and the management system 18 at the same location (i.e. “handover area”). Additionally, the claim language recites that the AGV located in the handover area can be under the control of both the source RCS and the target RCS (emphasis added), which does not definitively claim the control of the AGV using both the source RCS and target RCS, only the AGV’s potential to be under the control of both. Based on the arguments, it is unclear if the Applicant intended to claim that both the source RCS and target RCS are simultaneously controlling the AGV at the handover area. If this were the intended interpretation, given the indefinite claim language (i.e. “the AGV can be under the control”), it would still be reasonable to interpret vehicle 16 as having the potential to be 
On pages 11 and 12 of Remarks, Applicant contends that Kazumi discloses that “when the management controller 60 transmits transporting command…during the procedure of transferring,…the transfer area controller 61a transmits the area information signals at the same time,” where the claim recites receiving a first address from the source RCS before sending a takeover request to the target RCS.
The Examiner respectfully disagrees. The Applicant has incorrectly interpreted the application of the Kazumi to the claim language. Specifically, the claim language of claim 1 recites receiving a first address from the source RCS and sending a takeover request to the target RCS corresponding to the first address. There is no claim language indicating the entity that receives the “first address,” and there is no claim language indicating the entity that sends the “takeover request,” so the claimed receiving and sending may be performed by different entities. The area information signal that is received by management controller 60, as described in ¶0050 of Gupta, is applied to teach receiving a first address from the source RCS, where the “first address” is the area information signal, and the “source RCS” is the management controller. The forced allocation command based on the area information signal transmitted to the destination area controller 61b, as described in ¶0051 of Gupta, is applied to teach sending a takeover request to the target RCS corresponding to the first address, where the “takeover request” is the forced allocation command, and the “target RCS” is the 
The difference between the amended claims 21, 27, and 32 that have been found to be allowable and amended claim 1 lies in the amended limitations of claims 21, 27, and 32 that include the entity that is performing the claimed sending and receiving.
On page 12 of Remarks, Applicant further contends that only a particular target RCS can process the takeover request, while in Kazumi the transport command is processed by each area controller.
The Examiner agrees that only one target RCS is claimed. However, only one of Kazumi’s area controllers is applied to teach the target RCS. The existence of more controllers in Kazumi does not impact the application of Kazumi to the claim language.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2018/0039282 A1), hereinafter Gupta, in view of Luke, Jr. (US 5,303,154), hereinafter Luke, and Kazumi (translation of JP 2007-200190 A), hereinafter Kazumi.
Claim 1
Gupta discloses the claimed method for controlling transportation, applicable to an Automated Guided Vehicle, AGV (i.e. vehicle 16, described as being controlled by management system 18 and operator station 14 in ¶0166), the system further comprising a source Robot Cooperative System, RCS (i.e. management system 18), and a target RCS (i.e. operator station 14). 
When reading the preamble in the context of the entire claim, the recitation of for controlling transportation between warehouses is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co.
For example, Luke discloses the known method of controlling transportation of an automatic guided vehicle (AGV) (similar to the AGV taught by Gupta) between warehouses (see at least col.3, lines 24-47; abstract).
Since the systems of Gupta and Luke are directed to the same purpose, i.e. warehouse navigation of an AGV, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gupta, such that the method is for controlling transportation between warehouses, in the same manner that Luke controls transportation of an automatic guided vehicle between warehouses, with the predictable results of providing continuous communications for an autonomic guided vehicle (col. 1, lines 6-11 of Luke) while traveling between buildings.
Gupta further discloses that the method comprises: 
receiving, from the source RCS, first transportation information which comprises information of a first to-be-transported object (see at least ¶0162-0164, regarding vehicle navigator 104 of management system 18 communicates navigation instructions to the vehicle 16 to retrieve a determined rack 12 carrying goods item 42);
transporting the first to-be-transported object to a handover area (see at least ¶0165, regarding that vehicle 16 moves towards the operator station 14 with rack 12 carrying goods item 42 to queue entry marker 20c); 
transferring a control over the AGV from the source RCS to the target RCS (see at least ¶0166, with respect to step 250 of Figure 13A, regarding control over movement of vehicle 16 is transferred from management system 18 and receiving a location of a first target storage space (i.e. pick point) from the target RCS (see at least ¶0166, with respect to step 254 of Figure 13B, regarding that the vehicle 16 is controlled by operation station 14 to be moved to a pick point); and
transporting the first to-be-transported object from the handover area to the first target storage space (see at least ¶0166, regarding that the vehicle 16 moves rack 12 and associated goods item 42 to the pick point). 
The “target storage space” may be reasonably interpreted as the pick point in Gupta, under the broadest reasonable interpretation, given that the pick point is a location where vehicle 16 and associated rack 12 are parked while goods item 42 is picked from the rack 12 and placed in an assigned order bin 46.
Gupta further discloses that the handover area is an overlap of an area under the control of the source RCS and an area under the control of the target RCS, given that the queue entry marker 20c defines the location in which control is transferred from the management system 18 to the operator station 14, as described in ¶0166, where the “area under the control of the source RCS” is defined as the area outside of station queue 22 including queue entry marker 20c, depicted in Figure 2, and the “area under the control of the target RCS” is defined as station queue 22 including queue entry marker 20c, depicted in Figure 2. 
Gupta further discloses that the AGV located in the handover area can be under the control of both the source RCS and the target RCS, given that vehicle 16 is controlled by management system 18 of travel to queue entry marker 20c, where the operator station 14 can control vehicle 16 (see at least ¶0166). This limitation is can be under the control of both”) and does not definitively claim this feature. Therefore, it would be reasonable to interpret vehicle 16 as having the potential to be able to be controlled simultaneously by both the management system 18 and the operator station 14 at queue entry marker 20c, since Gupta does not specifically indicate that this could never occur.
Gupta does not further disclose that transferring the control over the AGV from the source RCS to the target RCS and receiving a location of a first target storage space from the target RCS, comprising: 
sending a suspension request to the source RCS; 
receiving a first address from the source RCS;
sending a takeover request to the target RCS; and 
receiving a message of successful takeover from the target RCS.  
However, this is a known technique of transferring control of an AGV between controllers in a warehouse environment.
Specifically, Kazumi teaches a similar system, in which control of an unmanned transport vehicle 10 (similar to the AGV taught by Gupta) is transferred between area controllers 61 (similar to the source RCS and target RCS taught by Gupta) associated with different traveling areas 22 (similar to the warehouses taught by Luke) (see at least ¶0040-0042). Kazumi further teaches that the transfer of control over the transport 
sending a suspension request (i.e. request signal 4-1) to area controller 61 (similar to the source RCS taught by Gupta);
receiving a first address from area controller 61a (similar to the source RCS taught by Gupta) (see at least ¶0050, regarding that source area controller 61a transmits an area information signal indicating that the migration destination is area 22b to management controller 60);
sending a takeover request (i.e. request signal 4-2) to destination area controller 61 (similar to the target RCS taught by Gupta) corresponding to the first address (see at least ¶0051, regarding management controller 60 transmits the same forced allocation command to destination area controller 61b based on the area information signal); and
receiving a message of successful takeover (i.e. entry permission signal 4-3) from area controller 61 (see at least ¶0044-0045, with respect to Figure 4, regarding the area crossing procedure).
Since the systems of Kazumi and Gupta are directed to the same purpose, i.e. warehouse navigation of an AGV, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of transferring control over the AGV from the source RCS to the target RCS of Gupta, so as to comprise sending a suspension request to the source RCS, receiving a first address from the source RCS, sending a takeover request to the target RCS corresponding to the first address, and receiving a message of successful takeover from the target RCS, in the same manner that Kazumi transfers control over the transport vehicle 10 from one controller 61 of the traveling area 22 to a different area controller 61 of the destination area 22 by sending a suspension request to area controller 61, receiving a first address from area controller 61a, sending a takeover request to destination area controller 61 corresponding to the first address, and receiving a message of successful takeover from area controller 61, with the predictable result of preventing interference between areas (¶0041 of Kazumi).
Claim 4
Gupta does not disclose that before receiving the location of the first targetInventor(s):Huapeng WU et al.Attorney Docket No. 10713-018US1 Application No. 371 of PCT/CN2017/096813storage space from the target RCS, the method further comprises sending, to the target RCS, a first request for obtaining a location of a target storage space. However, modifying the method of receiving a location of a first target storage space of Gupta, such that it is first requested, would be obvious to one of ordinary skill.
Kazumi teaches a similar system, in which control of an unmanned transport vehicle 10 (similar to the AGV taught by Gupta) is transferred between area controllers 61 (similar to the source RCS and target RCS taught by Gupta) associated with different traveling areas 22 (similar to the warehouses taught by Luke) (see at least ¶0040-0042). Kazumi further discloses the known technique of sending, to destination area controller 61 (similar to the target RCS taught by Gupta), a first request (i.e. request signal 4-2) to control transport vehicle 10 by destination area controller 61 (similar to the technique of obtaining a location of a target storage space taught by Gupta).
Since the systems of Kazumi and Gupta are directed to the same purpose, i.e. warehouse navigation of an AGV, it would have been obvious to one of ordinary skill in sending, to the target RCS, a first request for obtaining a location of a target storage space before receiving the location, in the same manner that Kazumi sends, to destination area controller 61, a first request to control transport vehicle 10 by destination area controller 61, with the predictable result of preventing interference between areas (¶0041 of Kazumi).
Claim 29
Gupta further discloses the claimed automated guided vehicle (i.e. vehicle 16), comprising a vehicle body (i.e. body 30), wheels (i.e. wheels 34), a controller (i.e. microcontroller 122), wherein the wheels are rotatablely connected to the vehicle body (see at least ¶0087, with respect to Figure 3; ¶0136-0137, with respect to Figure 9). Given that microcontroller 122 operates according to instructions, as described in at least ¶0136-0137, it is clear that the microcontroller 122 incorporates a memory, where the controller and the memory are connected to each other and are disposed in the vehicle body, and the memory is provided for storing a computer program.
The combination of Gupta and Luke further discloses that the controller is provided for executing the program stored on the memory to carry out the steps of the method of claim 1, as discussed in the rejection of claim 1.
Allowable Subject Matter
Claims 21-23, 27, 30, 32, 36, and 42 are allowed.
In regards to claim 21, the closest prior art of record, Gupta and Kazumi, taken alone or in combination, does not teach the claimed method for controlling transportation between warehouses, applicable to a source Robot Cooperative System, RCS, in a system for controlling transportation between warehouses, the system further comprising an Automated Guided Vehicle, AGV, and a target RCS, wherein the method comprises: 
sending, to the AGV, first transportation information comprising information of a first to-be-transported object, such that the AGV transports the first to-be-transported object to a handover area and sends a first transferring request to the source RCS; and 
receiving the first transferring request from the AGV and removing a control over the AGV, such that the AGV sends a second transferring request to the target RCS, receives a location of a first target storage space from the target RCS, and transports the first to-be-transported object from the handover area to the first target storage space;
wherein before sending a second transferring request to the target RCS, the AGV receives a first address from the source RCS, the second transferring request corresponding to the first address; 
wherein the handover area is an overlap of an area under the control of the source RCS and an area under the control of the target RCS, and the AGV located in the handover area can be under the control of both the source RCS and the target RCS.
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date.
In regards to claim 27, the closest prior art of record, Gupta and Kazumi, taken alone or in combination, does not teach the claimed method for controlling transportation between warehouses, applicable to a target Robot Cooperative System, RCS, in a system for controlling transportation between warehouses, the system further comprising an Automated Guided Vehicle, AGV, and a source RCS, wherein the method comprises: 
receiving a second transferring request sent by the AGV and taking control over the AGV, wherein before sending the second transferring request to the target RCS, the AGV receives, from the source RCS, first transportation information comprising information of a first to-be- transported object, transports the first object to a handover area, and sends a first transferring request to the source RCS; and 
sending a location of a first target storage space to the AGV, such that the AGV transports the first to-be-transported object from the handover area to the first target storage space; 
wherein before receiving a second transferring request sent by the AGV, the AGV receives a first address from the source RCS, the second transferring request corresponding to the first address; 
wherein the handover area is an overlap of an area under the control of the source RCS and an area under the control of the target RCS, and the AGV located in the handover area can be under the control of both the source RCS and the target RCS.
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date.
In regards to claim 32, the closest prior art of record, Gupta and Kazumi, taken alone or in combination, does not teach the claimed system for controlling transportation between warehouses, comprising a source Robot Cooperative System, RCS, a target RCS, and an Automated Guided Vehicle, AGV; 
wherein the source RCS is configured for sending, to the AGV, first transportation information which comprises information of a first to-be-transported object; 
the AGV is configured for receiving the first transportation information from the source RCS, transporting the first to-be-transported object to a handover area, and sending a first transferring request to the source RCS; 
the source RCS is further configured for receiving the first transferring request from the AGV and removing a control over the AGV; 
the AGV is further configured for sending a second transferring request to the target RCS; 
the target RCS is configured for receiving the second transferring request from the AGV and sending a location of a first target storage space to the AGV; and 
the AGV is further configured for receiving the location of the first target storage space from the target RCS and transporting the first to-be-transported object from the handover area to the first target storage space; 
wherein before the AGV sends a second transferring request to the target RCS, the AGV receives a first address from the source RCS, the second transferring request corresponding to the first address; 
wherein the handover area is an overlap of an area under the control of the source RCS and an area under the control of the target RCS, and the AGV located in the handover area can be under the control of both the source RCS and the target RCS.
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date.
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6, 9, 8, 10, and 41 are objected to for incorporating the allowable subject matter of claims 5 and 7 by dependency.
In regards to claim 5, the closest prior art of record, Gupta and Kazumi, taken alone or in combination, does not teach that after transporting the first to-be-transported object from the handover area to the first target storage space, the method further comprises: 
sending a message of successful transportation to the target RCS; 
receiving, from the target RCS, second transportation information which comprises information of a second to-be-transported object; 
transporting the second to-be-transported object to the handover area; 
transferring a control over the AGV from the target RCS to the source RCS and receiving a location of a second target storage space from the source RCS; and 
transporting the second to-be-transported object from the handover area to the second target storage space, in light of the overall claim.
No reasonable combination of prior art can be made to teach the claimed invention, with respect to the overall claim.
In regards to claim 7, the closest prior art of record, Gupta and Kazumi, taken alone or in combination, does not teach that after transporting the first to-be-transported object from the handover area to the first target storage space, the method further comprises: 
sending a message of successful transportation to the target RCS; 
receiving return information from the target RCS; 
moving to the handover area; 
transferring a control over the AGV from the target RCS to the source RCS and receiving a target location from the source RCS; and 
moving to the target location, in light of the overall claim.
No reasonable combination of prior art can be made to teach the claimed invention, with respect to the overall claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661